DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 and 03/04/2021 has been entered.
 
This Office Action is in response to the Request for Continued Examination (RCE) filed 03/30/2021. Claims 1-20, filed on 03/04/2021 are acknowledge as pending in this application with claims 1 and 11 are amended, claims 2-10, 12-20 are previously presented. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The applicant amendment filed on 03/04/2021 have overcome the 103 Rejections in the Final Rejection. The newly added limitations have raised no new issue.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a detachable spreading component in claim 4, line 2. Later, the Applicant’s discloses that the structure of the spreading component comprises a first spreading board and at least two connecting bars. (Applicant’s specification, Para [0054])
a detachable spreading component in claim 14, line 2. Later, the Applicant’s discloses that the structure of the spreading component comprises a first spreading board and at least two connecting bars. (Applicant’s specification, Para [0054])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the rear running deck is foldable to the front running deck toward a direction of the flexible layer” in lines 1-2. It is unclear whether the rear running deck is foldable to the front running deck toward the upper surface of the flexible layer or the lower surface of the flexible layer.
Claim 20 recites “the rear running deck is foldable to the front running deck toward a direction of the flexible layer” in lines 1-2. It is unclear whether the rear running deck is foldable to the front running deck toward the upper surface of the flexible layer or the lower surface of the flexible layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 3-4, 6, 9-11, 13-14, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2013/0092096 A1) in view of Huang (US 2006/0205568 A1)
	Regarding claim 1: Rosenberg discloses a running deck assembly, comprising: 
a front running deck (front frame 1, FIGS. 1, 4-5); 
a rear running deck (rear frame, see FIG. 1, 4-5), wherein a front end face (see annotated in FIGS. 4-5) of the rear running deck directly abuts a rear end face (see annotated in FIGS. 4-5) of the front running deck (as shown in FIGS. 1 and 5, the front frame 1 appears to be abut to the rear frame 2); 	
an annular running belt (belt 5, FIG. 1), rotatably mounted around the front running deck (the belt 5 is rotatably mounted to the front frame 1 via the front roller 15, Para [0020] “The front roller 15 is pivotally positioned with the front end of the front frame 1”, Para [0023] “The belt 5 is positioned and looped around the front roller 15 and the back roller 22. The belt 5 is single continuous loop so that the front roller 15 can rotate the belt 5 and the back roller 22 can support the rotations of the belt 5.”) and the The back roller 22 is pivotally positioned with a back end of the rear frame 2”, Para [0023] “The belt 5 is positioned and looped around the front roller 15 and the back roller 22. The belt 5 is single continuous loop so that the front roller 15 can rotate the belt 5 and the back roller 22 can support the rotations of the belt 5.”) with a clearance (the space between the frames 1, 2 and the belt 5, see annotated in FIG.4), 

    PNG
    media_image1.png
    677
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    678
    858
    media_image2.png
    Greyscale

Rosenberg does not disclose a flexible layer in one piece laid on an upper surface of the deck, the flexible layer in one piece is fixedly attached on the upper surface of the deck, and the flexible layer in one-piece is disposed between the annular running belt and upper surface of the deck.
Huang teach a flexible layer (Huang, cushioning pad 142, see FIG. 6) in one piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) laid on an upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6), the flexible layer (Huang, cushioning pad 142, see the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) is fixedly attached on the upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6) (Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), and the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) is disposed between the annular running belt (Huang, belt 13, see FIG. 6) and upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6).

    PNG
    media_image3.png
    669
    885
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deck, as disclosed in Rosenberg, to have a flexible layer in one piece laid on an upper surface of the deck, the flexible layer in one piece is fixedly attached on the upper surface of the deck, and the flexible layer in one-piece is disposed between the annular running belt and upper surface of the deck, as taught in Huang, for the purpose of increasing comfort in operating the treadmill. (Huang, Para [0024] “the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”) 

Rosenberg in view Huang teach a flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), laid on an upper surface (Rosenberg, upper surface of the front frame 1, see FIG.1) of the front running deck and an upper surface (Rosenberg, upper surface of the front frame 2, see FIG.1) of the rear running deck; and
wherein the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”) is fixedly attached on the upper surface (Rosenberg, upper surface of the front frame 1, see FIG.1) of the front running deck and the upper surface (Rosenberg, upper surface of the front frame 2, see FIG.1) of the rear running deck (Huang, Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), and the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”) is disposed between the annular running belt (Rosenberg, belt 5, see FIG.1) and upper surfaces (Rosenberg, upper surface of the front frame 1, see FIG.1) of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front running deck and the rear running deck, as disclosed in Rosenberg, to have a flexible layer in one piece laid on an upper surface of the front running deck and an upper surface of the rear running deck, the flexible layer in one piece is fixedly attached on the upper surface of the deck, and the flexible layer in one-piece is disposed between the annular running belt and the upper surfaces of the front running deck and the rear running deck, as taught in Huang, for the purpose of increasing comfort in operating the treadmill. (Huang, Para [0024] “the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”)

	Regarding claim 3: Rosenberg in view of Huang teach a material of the flexible layer is ethylene-vinyl acetate copolymer or polyethylene. (Huang, material of pad 142 is similar with pad 20 since they are both cushioning pad; therefore the material of pad 142 is EVA, Para [0024] “the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”; Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”)

Regarding claim 4: Rosenberg in view of Huang teach the running deck assembly further comprises a detachable spreading component (see claim interpretation 112f above; the detachable spreading component is interpreted to include a first spreading board and at least two connecting bars; Rosenberg, the first spreading board is equivalent of stabilizing pin-see annotated in FIG.5; and the at least two connecting bars are equivalent with the two mounting brackets and wherein the stabilizing pin is inserted into the two mounting brackets, see FIG. 5; Para [0017] “The at least two stabilizing mechanisms 4 of the present invention may include but is not limited to a slide bolt lock, a clamp lock, and a gasket such as the type typically used for glass kitchen canisters… The at least two stabilizing mechanisms 4 in the preferred embodiment comprises a stabilizing pin and a pair of locking channels… When the stabilizing pin is pulled out from the pair of locking channels, the present invention can be converted into the folded position.”) configured to keep the front running deck and the rear running deck flatly spread out (Rosenberg, Para [0017] “When the present invention is at the unfolded position, the stabilizing pin is inserted through the pair of locking channels so that the front frame 1 and the rear frame 2 can be secured together.”, see FIGS. 3-5).


    PNG
    media_image4.png
    685
    868
    media_image4.png
    Greyscale


Regarding claim 6: Rosenberg in view of Huang teach wherein the running deck (Huang, deck 143, see FIG.6) assembly further comprises a wear-resisting layer (Huang, upper plate 141, see FIG. 6, Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill”); wherein the wear-resisting layer (Huang, lower plate 141, see FIG. 6) is laid on an upper surface (Huang, upper surface of cushioning pad 142, see FIG. 6) of the flexible layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as disclosed in Rosenberg, to comprise a wear-resisting later, as taught in Huang, for the purpose of prolonging the service life of the treadmill. (Huang, Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”) 

Regarding claim 9: Rosenberg in view of Huang teach wherein the running deck assembly further comprises: a smoothing layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21, see FIG.6); wherein the smoothing layer (Huang, the smooth layer 20 and 21, see FIG. 6) is laid on an upper surface of the wear-resisting layer (Huang, see FIG.6, the smooth layer 20 and 21 are positioned above the wear-resisting layer 141).

Regarding claim 10: Rosenberg in view of Huang teach wherein the rear running deck (Rosenberg, rear frame 2, see FIG.3) is foldable to the front running deck (Rosenberg, front frame 1, see FIG.3) toward a direction (Rosenberg, the direction is represented as the arrow in FIG.3) of the flexible layer (Huang, layer 142; as shown in Huang, the layer 142 disposed between the upper surface of the deck 143 and the belt 13; as shown in Rosenberg, the decks 1 and 2 are folded  in the direction toward the lower surface of the decks; and the belt 5 is wrapped around the upper surfaces and the lower surfaces of the front and rear decks, see FIGS.1 and 3; therefore, Rosenberg in 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear running deck, as taught in Rosenberg in view of Huang, to be foldable to the front running deck toward a direction of the flexible layer for increased portability. (Rosenberg, Para [0002] “the present invention is a treadmill device for pets, which can be folded in half for increased portability.”)

Regarding claim 11: Rosenberg discloses a treadmill, wherein the treadmill comprises a running deck assembly, comprising: 
a front running deck (front frame 1, FIGS. 1, 4-5); 
a rear running deck (rear frame, see FIG. 1, 4-5), wherein a front end face (see annotated in FIGS. 4-5) of the rear running deck directly abuts a rear end face (see annotated in FIGS. 4-5) of the front running deck (as shown in FIGS. 1 and 5, the front frame 1 appears to be abut to the rear frame 2); 	
an annular running belt (belt 5, FIG. 1), rotatably mounted around the front running deck (the belt 5 is rotatably mounted to the front frame 1 via the front roller 15, Para [0020] “The front roller 15 is pivotally positioned with the front end of the front frame 1”, Para [0023] “The belt 5 is positioned and looped around the front roller 15 and the back roller 22. The belt 5 is single continuous loop so that the front roller 15 can rotate the belt 5 and the back roller 22 can support the rotations of the belt 5.”) and the The back roller 22 is pivotally positioned with a back end of the rear frame 2”, Para [0023] “The belt 5 is positioned and looped around the front roller 15 and the back roller 22. The belt 5 is single continuous loop so that the front roller 15 can rotate the belt 5 and the back roller 22 can support the rotations of the belt 5.”) with a clearance (the space between the frames 1, 2 and the belt 5, see annotated in FIG.4), 
Rosenberg does not disclose a flexible layer in one piece laid on an upper surface of the deck, the flexible layer in one piece is fixedly attached on the upper surface of the deck, and the flexible layer in one-piece is disposed between the annular running belt and upper surface of the deck.
Huang teach a flexible layer (Huang, cushioning pad 142, see FIG. 6) in one piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) laid on an upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6), the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) is fixedly attached on the upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6) (Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), and the flexible layer (Huang, cushioning pad the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.” ) is disposed between the annular running belt (Huang, belt 13, see FIG. 6) and upper surface of the deck (Huang, upper surface of the deck 143, see FIG. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deck, as disclosed in Rosenberg, to have a flexible layer in one piece laid on an upper surface of the deck, the flexible layer in one piece is fixedly attached on the upper surface of the deck, and the flexible layer in one-piece is disposed between the annular running belt and upper surface of the deck, as taught in Huang, for the purpose of increasing comfort in operating the treadmill. (Huang, Para [0024] “the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”) 

Rosenberg in view Huang teach a flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), laid on an upper surface (Rosenberg, upper surface of the front frame 1, see FIG.1) of the front running deck and an upper 
wherein the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”) is fixedly attached on the upper surface (Rosenberg, upper surface of the front frame 1, see FIG.1) of the front running deck and the upper surface (Rosenberg, upper surface of the front frame 2, see FIG.1) of the rear running deck (Huang, Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”), and the flexible layer (Huang, cushioning pad 142, see FIG. 6) in one-piece (Huang, see FIG. 4, platform 14 is one piece and the platform 14 comprise the cushioning pad 142; therefore, the cushioning pad 142 is one piece; Para [0024] “the platform 14 includes an upper plate 141 and a lower plate 143 between which a second cushioning pad 142 is clamped.”) is disposed between the annular running belt (Rosenberg, belt 5, see FIG.1) and upper surfaces (Rosenberg, upper surface of the front frame 1, see FIG.1) of the front running deck and the rear running deck (Rosenberg, upper surface of the front frame 2, see FIG.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front running deck and the rear running deck, as disclosed in Rosenberg, to have a flexible layer in one piece laid on an upper surface of the front running deck and an upper surface of the rear running the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”)

Regarding claim 13: Rosenberg in view of Huang teach a material of the flexible layer is ethylene-vinyl acetate copolymer or polyethylene. (Huang, material of cushioning pad 142is similar with pad 20 since they are both cushioning pad; therefore the material of cushioning pad 142is EVA, Para [0024] “the second cushioning pad 142 cooperates with the first cushioning pad 20 to allow for an increased comfort in operating the treadmill.”; Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”)

Regarding claim 14: Rosenberg in view of Huang teach the running deck assembly further comprises a detachable spreading component (see claim interpretation 112f above; the detachable spreading component is interpreted to include a first spreading board and at least two connecting bars; Rosenberg, the first spreading board is equivalent of stabilizing pin-see annotated in FIG.5; and the at least two connecting bars are equivalent with the two mounting brackets and wherein the stabilizing pin is inserted into the two mounting brackets, see FIG. 5; Para [0017] “The at least two stabilizing mechanisms 4 of the present invention may include but is not limited to a slide bolt lock, a clamp lock, and a gasket such as the type typically used for glass kitchen canisters… The at least two stabilizing mechanisms 4 in the preferred embodiment comprises a stabilizing pin and a pair of locking channels… When the stabilizing pin is pulled out from the pair of locking channels, the present invention can be converted into the folded position.”) configured to keep the front running deck and the rear running deck flatly spread out (Rosenberg, Para [0017] “When the present invention is at the unfolded position, the stabilizing pin is inserted through the pair of locking channels so that the front frame 1 and the rear frame 2 can be secured together.”, see FIGS. 3-5).

Regarding claim 16: Rosenberg in view of Huang teach wherein the running deck (Huang, deck 143, see FIG.6) assembly further comprises a wear-resisting layer (Huang, upper plate 141, see FIG. 6, Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill”); wherein the wear-resisting layer (Huang, lower plate 141, see FIG. 6) is laid on an upper surface (Huang, upper surface of cushioning pad 142, see FIG. 6) of the flexible layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as disclosed in Rosenberg, to comprise a wear-resisting later, as taught in Huang, for the purpose of prolonging the service life of the treadmill. (Huang, Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”)

Regarding claim 19: Rosenberg in view of Huang teach wherein the running deck assembly further comprises: a smoothing layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21, see FIG.6); wherein the smoothing layer (Huang, the smooth layer 20 and 21, see FIG. 6) is laid on an upper surface of the wear-resisting layer (Huang, see FIG.6, the smooth layer 20 and 21 are positioned above the wear-resisting layer 141).

Regarding claim 20: Rosenberg in view of Huang teach wherein the rear running deck (Rosenberg, rear frame 2, see FIG.3) is foldable to the front running deck (Rosenberg, front frame 1, see FIG.3) toward a direction (Rosenberg, the direction is represented as the arrow in FIG.3) of the flexible layer (Huang, layer 142; as shown in Huang, the layer 142 disposed between the upper surface of the deck 143 and the belt 13; as shown in Rosenberg, the decks 1 and 2 are folded in the direction toward the lower surface of the decks and the belt 5 is wrapped around the upper surfaces and the lower surfaces of the front and rear decks, see FIGS.1 and 3; therefore, Rosenberg in view of Huang teach the decks of Rosenberg are in the direction toward the lower surface of the flexible layer of Huang, see 112b rejection above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rear running deck, as taught in Rosenberg in view of Huang, to be foldable to the front running deck toward a direction the present invention is a treadmill device for pets, which can be folded in half for increased portability.”)

Claims 2,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2013/0092096 A1) in view of Huang (US 2006/0205568 A1), and further in view of Watterson et al. (US 2002/0103057 A1)
	Regarding claim 2: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein: the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by adhering; or the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.
Watterson teach the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering (Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 
the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible layer, as taught in Rosenberg in view of Huang, to be laid on the upper surface of the front running deck 

Regarding claim 12: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein: the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by adhering; or the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.
Watterson teach the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering (Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 
the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible layer, as taught in Rosenberg in view of Huang, to be laid on the upper surface of the front running deck and the upper surface of the rear running deck by adhering, as taught in Watterson et al, for the purpose of better securing the flexible to the deck.

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2013/0092096 A1) in view of Huang (US 2006/0205568 A1), and further in view of Chen H (CN 204134121 U). Reference is made in this section to the Google English language translation, dated 11/09/2020, of Chen (CN 204134121 U), which is attached to this Office action.
Regarding claim 7: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is adhesive to the deck, the wear-resisting layer is equivalent with the flexible layer so the wear resisting layer is adhesive to the flexible layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Rosenberg in view of Huang, lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of protecting the flexible layer and providing the durability, stain and scratch resistance to the treadmill. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Regarding claim 17: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is adhesive to the deck, the wear-resisting layer is equivalent with the flexible layer so the wear resisting layer is adhesive to the flexible layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Rosenberg in view of Huang, lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of protecting the flexible layer and providing the durability, stain and scratch resistance to the treadmill. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Claims 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2013/0092096 A1) in view of Huang (US 2006/0205568 A1), and further in view of Becker et al. (US 2017/0333748 A1)
Regarding claim 8: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein a material of the wear-resisting layer is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate.
Becker et al. teach wherein a material of the wear-resisting layer (Becker et al, flexible sheet 118, Para [0024]) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate. (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wear-resisting layer, as taught in Rosenberg in view of Huang, to be one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate, as taught in Becker et al, for the purpose of avoiding overheating as the belt is running over the surface of the wear resisting layer. (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Regarding claim 18: Rosenberg in view of Huang teach the invention as substantially claimed, see above, but fail to teach wherein a material of the wear-resisting layer is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate.
Becker et al. teach wherein a material of the wear-resisting layer (Becker et al, flexible sheet 118, Para [0024]) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate. (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the wear-resisting layer, as taught in Rosenberg in view of Huang, to be one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate, as taught in Becker et al, for the purpose of avoiding overheating as the belt is running over the surface of the wear resisting layer. (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record Rosenberg (US 2013/0092096 A1), Huang (US 2006/0205568 A1), Watterson et al. (US 2002/0103057 A1), Chen H (CN 204134121 U), Wu (US 2011/0152037 A1), Publicover et al. (US 2017/0172331 A1), Corbalis et al (US 2018/0361194 A1), Packham (US 7,780,578 B2) fails to teach or render obvious a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
“wherein the at least two connecting bars are detachably connected to a lateral face of the front running deck and a lateral face of the rear running deck; and the first spreading board abuts the lateral face of the front running deck and the lateral face of the rear running deck” (claims 5 and 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THAO N DO/Examiner, Art Unit 3784


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784